Citation Nr: 1123666	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-43 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left wrist fracture.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a previously assigned 10 percent rating for a left wrist fracture.

The Veteran requested hearings before RO personnel and a Veterans Law Judge, but cancelled both hearings in July and August 2010, respectively.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  A left (minor) wrist fracture is manifested by extension (dorsiflexion) that was consistently beyond 15 degrees and palmar flexion that was consistently beyond the line of the forearm (zero degrees, or neutral position); there is no evidence of left wrist arthritis or ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left (minor) wrist fracture are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.69, 4.71a, Diagnostic Code 5099-5014 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, in a February 2009 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The letter also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice included examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also advised the Veteran of how VA determines an effective date and the type of evidence which impacts that determination.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including VA and private treatment records, records from the Social Security Administration (SSA), VA examination reports, and lay statements.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath, 1 Vet. App. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran is assigned a 10 percent disability rating for a left wrist fracture pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5099-5014.  He contends that his left wrist disability is more severely disabling.  

5014
Osteomalacia.
The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under Diagnostic Code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5014 (2010).

Under Diagnostic Code 5003 degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Although this Diagnostic Code provides for a maximum 20 percent disability rating with 
X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations, such provision cannot be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  Id. at Note (2).


5214
Wrist, ankylosis of:
Major
Minor

Unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation
50
40

Any other position, except favorable
40
30

Favorable in 20º to 30º dorsiflexion
30
20

Note: Extremely unfavorable ankylosis will be rated as loss of use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214.

5215
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).

               
38 C.F.R. § 4.71, Plate I.

During military service, the Veteran reported that he was right handed in January 1972, August 1975, and June 1976.

In a private treatment record from Piedmont Imaging dated in February 2008, the Veteran reported left wrist pain and popping.  A magnetic resonance imaging (MRI) study of the left wrist was performed to rule out a cartilage tear.  The impression included a ganglion cyst causing extrinsic compression of the dorsal aspect of the carpal tunnel and possible flattening of the dorsal aspect of the median nerve, intraosseous cysts, and no other recognized abnormalities, including any cartilage tear.

In a May 2008 VA joints examination report, the Veteran reported constant left wrist pain and flare-ups of severe pain rated as a 10/10 at least 20 days per month .  He stated that he was employed in phone sales and that his pain interfered with his keyboarding and concentration.  Range of motion findings of the left wrist included extension with pain to 70 degrees, flexion with pain to 60 degrees, ulnar deviation with pain to 30 degrees, and radial deviation with pain to 20 degrees.  Following repetitive use, there was additional limitation due to pain, resulting in a 10 degree further reduction in extension or to 60 degrees with pain.  Other findings of the left wrist were reported to be consistent with carpal tunnel syndrome, and crepitus was heard and felt.  The diagnosis was left carpal tunnel syndrome due to ganglion cyst compression, interosseous cyst consistent with degenerative joint disease, and moderate crepitus.

In a private treatment record from Mary Black Memorial Hospital dated in May 2008, the Veteran described radiating pain in his neck and low back and also mentioned numbness in his right and left buttocks, right leg and toes, and left fingers for two years.  He denied any injury.

In a VA new patient note dated in September 2008, the Veteran asked for care for his left wrist that he hurt during service and stated that he had painful ganglion cysts.  He described pain in the left wrist and back of left hand as a crushing feeling with tenderness, popping, and numbness in the last three fingers.  A September 2008 X-ray study of the left wrist indicated there were no significant skeletal or soft tissue abnormalities seen, nor any significant arthropathy.  The impression was no acute abnormality seen.

In a March 2009 VA joints examination report, the Veteran stated that he was ambidextrous and that he had daily pain, numbness, and popping sensation in the left wrist and was being treated for pain with Tramadol.  He described flare ups related to cold weather and denied using any type of brace or device.  Objective findings included left wrist extension to 25 degrees, flexion to 25 degrees, ulnar deviation to 40 degrees, and radial deviation to 20 degrees.  Range of motion testing was characterized by end-of-range pain, but was not additionally limited following repetitive use on examination.  The examiner reviewed left wrist x-ray films from September 2008, noting that they were read as negative.

In a VA primary care note approximately two weeks later in March 2009, the Veteran asked for help regarding his left wrist with a history of traumatic arthritis.  Objective findings included limited motion of the left wrist, but did not list specific findings.  In an occupational therapy note dated in April 2009, the Veteran requested wrist braces to be mailed to his home, stating that doctors determined that he had ganglion cysts and arthritic changes.

In a May 2009 VA occupational therapy consultation note, the Veteran's complaints included left wrist and hand pain that radiated to his elbow.  Reported objective findings included left wrist range of motion with deficits +/- 10 degrees of flexion and extension [flexion to 70, extension to 60] and ulnar and radial deviation within normal limits.  The assessment included positive tests for carpal tunnel syndrome and cubital tunnel.

Records from the Social Security Administration (SSA) were received in July 2009 and consisted of mostly duplicative private and VA treatment records pertaining to his complaints of neck, low back, and thigh problems; sleep apnea; and concentration and memory problems.  He described those problems in the SSA Disability Report and also stated that he had "no feeling on my left hand (three fingers)."  In a May 2007 SSA Function Report, he indicated that he was right handed and that the pain and numbness in his left hand was to the point that he will not pick up things using his left hand.  In a February 2008 SSA Disability Report Appeal, he identified a left wrist ganglia cyst as a new condition that began in February 2008.  In a December 2008 treatment note from Carolinas Center for Advanced Management of Pain, the Veteran stated that he had a new injury when he fell moving steps and hit his left elbow, jamming his shoulder into the socket.  He did not describe any wrist problems.  In a January 2009 neurosurgery consultation report for low back and bilateral leg problems, the Veteran stated that he was right hand dominant.  Other records showed that he was taking Tramadol for back pain.

In his substantive appeal dated in October 2009, he stated that he was last seen by a Columbia, South Carolina VA rehabilitation doctor, who found problems with his left wrist and hand to include left elbow and three fingers numb on left hand.

In a VA primary care note dated in January 2010, the Veteran presented for follow up on his left arm and elbow that had been going on for about five years.  He stated he was diagnosed with carpal tunnel in the left elbow and wore a brace all the time.  No objective findings of the left wrist were reported.  The impression included carpal tunnel - stable.

In a VA joints examination report dated in March 2010, the Veteran again stated that he was ambidextrous and complained of pain mostly in the dorsal aspect of the center portion of the [left] wrist and left elbow pain along the ulnar aspect that radiates down to the ulnar fingers at times.  He reported that the pain interfered with typing and other activities, but he was no longer working in phone and technical support due to his back disability.  He described flare-ups occurring two or three times a week lasting from five minutes to several hours with increased pain.  He uses a thumb spica, splint, and a glove over his wrist splint at night.  

Objective findings of the left wrist included the following:  extension to 70 degrees, flexion to 40 degrees with pain throughout the range of motion, ulnar deviation to 20 degrees, and radial deviation to 10 degrees with end of range pain only.  Range of motion was not additionally limited following repetitive use.  There were areas of tenderness and a palpable click with radial and ulnar deviation.  In addition, there was a decreased sensation in all five digits of the left hand as compared to the right.  The examiner described his review of the claims file, including clinical and diagnostic tests showing a ganglion cyst and interosseous cyst.  Three radiographic views of the left wrist taken on examination that day did not reveal evidence of arthritis, but did show a small cyst in the lunate.  The diagnosis was cubital tunnel syndrome, carpal tunnel syndrome, and ganglion cyst via MRI in 2008.  

The examiner opined that while the carpal tunnel syndrome and ganglion cyst of the wrist are likely related because the ganglion is pressing on the median nerve as indicated by the 2008 MRI, the carpal tunnel itself is less likely than not related to the service connected wrist fracture injury.  Furthermore, the ganglion cyst is less likely than not related to the left wrist fracture, especially given the fact that the Veteran did not have median nerve symptoms at the time.  The ganglion could have been established at a later date.  Furthermore, left cubital tunnel syndrome is not related to the left wrist fracture as it appears the origin of the compression of the nerve is at the elbow.  The examiner concluded that there was no evidence that would indicate that it was related in any way to the wrist; however, this is the source of the Veteran's ulnar-sided numbness in his hand and the left elbow pain.

As an initial matter, the Board finds that the Veteran's left wrist disability is evaluated under the criteria for a minor extremity.  Although he reported he was ambidextrous during his two current VA examinations, he consistently reported that he was right-handed during service and after separation from military service to other medical providers.  See 38 C.F.R. § 4.69 (2010).  Thus, his current report of being ambidextrous to VA examiners, which was made in connection with his claim for an increased rating and are inconsistent with his prior assertions, is not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

After considering the evidence of record, the Board finds that the Veteran's left wrist fracture disability is manifested by extension that was consistently beyond 15 degrees and palmar flexion that was consistently beyond the line of the forearm (zero degrees, or neutral position).  Such findings do not meet the criteria for a 10 percent disability rating for limitation of motion under Diagnostic Code 5215.  However, he does have some limitation of motion and painful motion sufficient to support a 10 percent rating under Diagnostic Code 5014, even though his limitation of motion is not compensable under Diagnostic Code 5215.  This is the maximum evaluation for limitation of motion of the wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain). 

A higher rating is not warranted for a left wrist fracture disability, however, because at no time does objective medical evidence demonstrate any ankylosis of the left wrist.  38 C.F.R. § 4.71a, Diagnostic Codes 5214 (2010).  As noted on VA examinations, the Veteran is able to flex and extend his wrist to at least 25 degrees, and had decreased, but not lost, radial and ulnar deviation.  Therefore, a rating in excess of 10 percent for a left wrist fracture disability is not warranted.

The Board notes the Veteran has reported left elbow pain, and weakness, numbness and tingling in his fingers.  Following review of the claims file and examination of the Veteran, the March 2010 VA examiner diagnosed cubital tunnel syndrome, carpal tunnel syndrome and ganglion cyst.  The examiner opined that these conditions were unrelated to the left wrist fracture disability, and that nerve compression at the elbow is the source of the Veteran's ulnar sided numbness in his hand and the left elbow pain.  The Board finds the examiner's opinion to be persuasive because it was supported by an articulated, factually supported medical rationale and was supported by other medical evidence of record, which showed that the Veteran injured his left elbow in a fall in 2008.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  As these conditions are not related to the Veteran's service connected left wrist condition, the symptomatology related to these conditions cannot be considered in evaluating his service connected left wrist injury.  38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

The Board also has considered whether the Veteran's left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology due to his left wrist fracture, and provide for a higher rating for more severe symptomatology (ankylosis) than is shown by the evidence.  While the Veteran has reported some interference with work duties, the evidence reflects that he has only noncompensable limitation of motion in his left wrist, but is receiving a 10 percent rating for his subjective complaints of painful motion and the objective findings of some limitation of motion.  His neurological complaints are shown to be related to nonservice connected disability.  Thus, his disability picture due to service connected disability is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a left wrist fracture is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


